—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for appellate review his challenge to the factual sufficiency of the plea allocution (see, People v Lopez, 71 NY2d 662, 665). In any event, his argument is without merit. Defendant committed forgery in the second degree by signing a fingerprint card with a false name. It is irrelevant whether the card was blank when signed (see, People v Moore, 171 AD2d 1051, lv denied 77 NY2d 998; People v Hennessy, 133 AD2d 174; People v Kirk, 115 AD2d 758, affd 68 NY2d 722). (Appeal from Judgment of Ontario County Court, Harvey, J. — Forgery, 2nd *908Degree.) Present — Callahan, J. P., Green, Fallon, Boomer and. Davis, JJ.